PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Vazquez
Application No. 16/233,091
Filed:  December 27, 2018
Attorney Docket No. RDE.JLMV.30362016.Div
:
:
:                       ON PETITION
:
:



This is a decision on the “Petition Filed Under 37 CFR 1.182” filed March 15, 2021, by which petitioner seeks to rescind a filing by reference.  

On December 27, 2018, applicant filed the above-identified application, which included a specification (20 pages), claims (15 pages), (11 pages) drawings, an abstract, and an Application Data Sheet (“ADS”).  Applicant completed the Filing By Reference section of the ADS submitted on December 27, 2018, and thereby, filed the present application by reference under 35 U.S.C. 111(c) and 37 CFR 1.57(a).  Applicant specified that for the purpose of a filing date, the description and any drawings of the present application were replaced by the reference to previously filed U.S. Application No. 15/197,639, filed June 29, 2016.  Applicant provided a domestic benefit claim to Application No. 15/197,639 in the Domestic Benefit/National Stage Information or Foreign Priority Information section of the ADS on filing.

On January 23, 2019, the Office mailed a Notice to File Missing Parts of Nonprovisional Application – Filing Date Granted, which gave applicant two months from the date of the Notice, plus extensions of time under 37 CFR 1.136(a), to submit a copy of the specification and drawings from the previously filed application as required by 37 CFR 1.57(a) and a surcharge as set forth in 37 CFR 1.16(f) to avoid abandonment.   

The record reflects that, on March 13, 2019, applicant filed a “Response to File Missing Parts of Provisional Application” that included a copy of the specification, claims, and drawings from the prior filed Application No. 15/197,639. Applicant also paid the fee under 37 CFR 1.16(f) on March 15, 2019.

The instant petition was filed on March 15, 2021, requesting recession of the filing by reference as the “Filing by Reference” section of the ADS was completed in error.  Also on January 26, 2021, applicants filed a corrected ADS striking the information in the “Filing by Reference” section and requested that the “Filing by Reference” be removed and that the “[t]he claims, drawings, and specification filed originally December 27, 2019 with the original divisional application should be examined and not the claims drawings and specification associated with the superseding application by reference.”1  

The Office has carefully considered applicant’s request, but the request to rescind the filing by reference cannot be granted.  A reference filing statement made in an ADS upon filing the application cannot be rescinded in view of language of 35 U.S.C. 111(c).  Specifically, 35 U.S.C. 111(c) provides that a reference made in an ADS upon the filing of an application to a previously filed application shall, as prescribed by the Office, constitute the specification and any drawings of the subsequent application for purposes of a filing date.  Therefore, the statute prohibits the rescission of a filing by reference, even if made inadvertently, by submitting a corrected ADS in which the reference filing information is deleted.  See also MPEP 601.01(a), subsection III (9th ed., Rev. 7, November 2015). Moreover, the record reveals that applicant did not make a proper benefit claim to Application No. 15/197,639 in the ADS within four months of the filing date of this application or sixteen months from the filing date of the provisional application.2  
 
At this juncture, applicant may:
	
1)  proceed with examination of Application No. 16/233,091, using the reference specification, claims, and drawings of Application No. 15/197,639, filing an appropriate amendment in compliance with 37 CFR 1.121 to amend the application to make any desired changes without adding new matter. If petitioner wishes to claim priority to a prior-filed application pursuant to 37 CFR 1.78, petitioner must file a petition under 37 CFR 1.78(e), pay the petition fee, and provide a corrected ADS setting forth the domestic benefit claim in accordance with 37 CFR 1.78 and 37 CFR 1.76.

OR

 2)  if applicant wishes for the Office to process and examine the application papers submitted on December 27, 2018, applicant may file a renewed petition under 37 CFR 1.182, requesting that the Office remove the specification, claims, and drawings filed on December 27, 2018, from this application file, accord those papers the status as a separate application by placing them in a new file wrapper, and assign a new application number with a filing date as of the date those papers were submitted in the original reference filing application (i.e., December 27, 2018).  Additionally, applicant must submit a marked-up version of an ADS (with all information underlined because the ADS would be filed after the filing date of the new application) for the new application.  Applicant must also submit a clean copy of the Application Data Sheet.  Applicant should leave the Filing by Reference and Domestic Benefit/National Stage Information sections blank in the marked-up version of the ADS.3      

If applicant wishes to claim the benefit of Application No. 15/197,639 in the newly created application, applicant would need to file a petition under 37 CFR 1.78(e) at a later date in the new application (not in the present application) because the benefit claim would be made outside the time period for making a benefit claim (e.g., more than four months from the December 27, 2018, filing date that would be accorded to the new application if the 37 CFR 1.182 petition is granted).  

The granting of a petition under 37 CFR 1.182 would not result in the transfer of any fees

In view of the above, the petition under 37 CFR 1.182 is dismissed.  Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  This period is not extendable under 37 CFR 1.136(a).  See 37 CFR 1.181(f).

If petitioner files a renewed petition under 37 CFR 1.182, the renewed petition need not be accompanied by a petition fee.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300 
			Attn: Office of Petitions

Registered users may also submit correspondence via EFS-Web.

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET    
                                                                                                                                                                                                    Enclosure: Corrected Filing Receipt



	



















    
        
            
    

    
        1 “Transmittal of Amended Application Data Sheet”, filed on January 26, 2021, p.1.
        2It is noted that the Updated Filing Receipt mailed on March 19, 2019, included a domestic benefit claim from Application No. 15/197,639, to the subject application. The entry of the aforementioned appears to have been improper. It is noted that section 211.01(b) of the Manual of Patent Examining Procedure (MPEP) provides:
        
        COPENDENCY 
        
        When a later-filed application is claiming the benefit of a prior-filed nonprovisional application under 35 U.S.C. 120, 121, 365(c), or 386(c), the later-filed application must be copending with the prior application or with an intermediate nonprovisional application similarly entitled to the benefit of the filing date of the prior application. Copendency is defined in the clause which requires that the later-filed application must be filed before: (A) the patenting of the prior application; (B) the abandonment of the prior application; or (C) the termination of proceedings in the prior application. If the prior application issues as a patent, it is sufficient for the later-filed application to be copending with it if the later-filed application is filed on the same date, or before the date that the patent issues on the prior application. See MOAEC, Inc. v. MusicIP Corp., 568 F. Supp. 2d 978, 982 (W.D. Wis. 2008) wherein the district court interpreted “before” to mean “not later than” and allowed a continuation application filed the same day that the parent patent issued to have the benefit of the filing date of the parent application. But see Immersion Corp. v. HTC Corp, Civil Action No. 12-259-RGA (D.Del. Feb. 11, 2015). Thus, the later-filed application may be filed under 37 CFR 1.53(b) while the prior application is still pending before the examiner, or is in issue, or even between the time the issue fee is paid and the patent issues. Patents usually will be published within four weeks of payment of the issue fee. Applicants are encouraged to file any continuing applications no later than the date the issue fee is paid, to avoid issuance of the prior application before the continuing application is filed. 
        
        It does not appear that there is copendency between the subject application 16/233,091 and application 15/197,639, to which the subject application claims priority as application 15/197,639, was abandoned on November 26, 2018, and the subject application 16/233,091 has a filing date of December 27, 2018.  Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. In order to establish copendency between the subject application 16/233,091, and application 15/197,639, applicant may consider filing a petition under 37 CFR 1.137(a) in application 15/197,639, to revive the application for continuity purposes.  If the petition under 37 CFR 1.137(a) is granted, application 15/197,639, will be revived to establish copendency between 16/233,091 and 15/197,639, and 15/197,639 will be abandoned again as of the mailing date of the decision granting the petition under 37 CFR 1.137(a).  A corrected Filing Receipt is enclosed reflecting removal of the improperly entered domestic benefit claim.
        
        3 Applicant should not complete the domestic benefit information section of the marked-up version of the ADS for the new application because applicant did not make a timely and proper benefit claim to the prior-filed application.